COLIN M. RUBICH
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-Mail: Colin.Rubich@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 18-135-BLG-SPW

                         Plaintiff,

           vs.                                 OFFER OF PROOF

 TYSON ALLEN GILMOMRE,

                        Defendant.



      The United States of America, represented by Assistant United States

Attorney Colin M. Rubich, files its offer of proof in anticipation of the change of

plea hearing set in this case on March 26, 2019.




                                          1
                                 THE CHARGE

      The defendant, Tyson Allen Gilmore, is charged by indictment with

conspiracy to possess with intent to distribute methamphetamine, in violation of 21

U.S.C. § 846 (Count I) and possession with intent to distribute methamphetamine,

in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count II).

                              PLEA AGREEMENT

      There is a plea agreement in this case. Gilmore will plead guilty to Count

II, possession of methamphetamine with intent to distribute in violation of 21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2. The United States will move to dismiss

Count I of the indictment at sentencing. The United States presented all formal

plea offers to Gilmore in writing. The plea agreement entered into by the parties

and filed with the Court represents, in the government’s view, the most favorable

offer extended to the defendant. See Missouri v. Frye, 566 U.S. 134 (2012).

                        ELEMENTS OF THE CHARGE

      In order for Gilmore to be found guilty of Count II, possession with intent to

distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. §

2, the United States must prove each of the following elements beyond a

reasonable doubt:

      First, the defendant knowingly possessed 500 grams or more of substance
containing a detectable amount of methamphetamine; and
                                         2
       Second, the defendant knowingly possessed the methamphetamine with the
intent to distribute it.

                                               PENALTY

        Count II of the indictment carries a mandatory minimum penalty of ten years

imprisonment, a $10,000,000 fine, at least five years of supervised release, and a

$100 special assessment.

                                  ANTICIPATED EVIDENCE

        If this case were tried in United States District Court, the United States

would prove the following:

        On August 10, 2018, Joshua Clause was arrested for trafficking

methamphetamine. 1 After Clause’s arrest, a source told law enforcement agents

that Clause directed him/her to go to his house and remove 12 pounds of

methamphetamine. Clause’s co-conspirators gave the methamphetamine to the

defendant, Tyson Gilmore. One of Clause’s co-conspirators told law enforcement

agents that Gilmore provided him with 15 pounds of methamphetamine to

distribute in the Billings, Montana, area. Another co-conspirator admitted to




1 Clause pleaded guilty possession with intent to distribute methamphetamine and possession of a firearm in
furtherance of a drug trafficking crime. He will be sentenced by this Court on April 19, 2019. CR 18-101-BLG-
SPW.
                                                       3
receiving one and one half pounds of methamphetamine from Gilmore for further

redistribution.

  DATED this 25th day of March, 2019.

                                    KURT G. ALME
                                    United States Attorney


                                    /s/ Colin M. Rubich
                                    COLIN M. RUBICH
                                    Assistant U.S. Attorney




                                      4
